SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 UNITED STATES FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE PERIOD ENDED: March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 33-20783-D GOTTAPLAY INTERACTIVE, INC. (Name of Small Business Issuer in Its Charter) NEVADA 20-1645637 (State or other jurisdiction of (IRS Employer incorporation or organization Identification No.) 3226 Rosedale Street NW, Suite 200 GIG HARBOR, WA 98335 (Address of principal executive offices)(Zip Code) (253) 617-7491 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. The number of shares of $0.001 par value, common stock outstanding as of May 20, 2008 was 33,307,878. Transitional Small Business Disclosure Format (Check One): Yes [] No [X] TABLE OF CONTENTS PART IFINANCIAL INFORMATION ITEM 1CONSOLIDATED CONDENSED FINANCIAL STATEMENTS OF GOTTAPLAY INTERACTIVE, INC CONSOLIDATED CONDENSED BALANCE SHEETS 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS 5 CONSOLIDATED CONDENSED STATEMENTS OF STOCKHOLDER'S DEFICIT 6 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 7 ITEM 2MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3.CONTROLS AND PROCEDURES 16 PART II.OTHER INFORMATION 16 ITEM 1.LEGAL PROCEEDINGS 16 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 ITEM 5.OTHER INFORMATION. 17 ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K 17 SIGNATURES 17 2 Table of Contents Gottaplay Interactive, Inc. and Its Wholly Owned Subsidiaries Consolidated Condensed Balance Sheets March 31, 2008 (Unaudited) September 30, 2007 Assets Current assets Cash and cash equivalents $ 73,414 $ 149,355 Account receivable 465,450 Prepaid expenses and other current assets 1,091 13,315 Total current assets 539,955 162,670 Fixed assets, net 600,413 764,973 Other assets Deposits 9,725 11,225 Total assets $ 1,150,093 $ 938,868 Liabilities and Stockholders’ Deficit Current liabilities Accounts payable $ 669,507 $ 638,289 Accounts payable – related party 63,750 27,500 Accrued liabilities 343,741 406,021 Deferred revenues 20,230 36,633 Notes and loans payable 1,498,000 489,000 Convertible notes payable, net of discounts 1,157,873 953,220 Total current liabilities 3,753,101 2,550,663 Stockholders’ deficit Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding Common stock, $0.001 par value, 100,000,000 shares authorized, 33,307,898 and 31,319,565,respectively, shares issued and outstanding 33,307 31,319 Treasury stock (379 ) (379 ) Additional paid-in capital 7,604,219 7,502,157 Common stock authorized, but unissued 4,300 Additional paid-in capital – treasury stock 230,614 230,614 Accumulated deficit (10,470,769 ) (9,379,806 ) Total stockholders’ deficit (2,603,008 ) (1,611,795 ) Total liabilities and stockholders’ deficit $ 1,150,093 $ 938,868 The accompanying notes are an integral part of these consolidated condensed financial statements. 3 Table of Contents Gottaplay Interactive, Inc. and Its Wholly Owned Subsidiaries Consolidated Condensed Statements of Operations (Unaudited) Three months ended March 31, Six months ended March 31, 2008 2007 2008 2007 Revenues $ 612,591 $ 145,396 $ 791,394 $ 182,233 Cost of revenues 493,719 312,064 605,971 528,660 Income (Loss) before operating expenses 118,872 (166,668) 185,423 (346,427) Operating expenses Fulfillment 68,629 87,350 138,127 147,050 Technology and development 31,502 68,924 Advertising and marketing 300 107,628 11,675 107,678 General and administrative 363,757 748,066 601,755 1,644,091 Officers’ compensation 28,204 111,883 59,204 165,883 Related party expenses 33,570 55,035 66,680 91,168 Total operating expenses 525,962 1,109,962 946,365 2,155,870 Loss from operations (407,090) (1,276,630) (760,942) (2,502,297) Other income (expense) Interest income and other income 250 80 280 Interest expense and financing costs (97,059) (221,789) (330,101) (320,621) Total other income (expense) (97,059) (221,539) (330,021) (320,341) Loss from continuing operations before provision for income taxes (504,149) (1,498,169) (1,090,963) (2,822,638) Provision for income taxes Loss from continuing operations (504,149) (1,498,169) (1,090,963) (2,822,638) Loss from discontinued operations, net of $-0- for income taxes (68,881) (111,996) Net Loss $ (504,149) $ (1,567,050) $ (1,090,963) $ (2,934,634) Weighted average number of common shares outstanding 33,307,898 30,940,358 33,162,015 30,694,098 Net loss per common shares outstanding from continuing operations $ (0.02) $ (0.05) $ (0.03) $ (0.09) Net loss per common shares outstanding from discontinued operations (0.00) (0.01) Net loss per common shares outstanding, basic and diluted $ (0.02) $ (0.05) $ (0.03) $ (0.10) The accompanying notes are an integral part of these consolidated condensed financial statements. 4 Table of Contents Gottaplay Interactive, Inc. and Its Wholly Owned Subsidiaries Consolidated Condensed Statements of Cash Flows (Unaudited) Six months ended March 31, 2008 2007 Increase (Decrease) in Cash Net loss from continuing operations $ (1,090,963 ) $ (2,822,638 ) Adjustments to reconcile net loss to cash (used) in operating activities: Depreciation 193,352 145,599 Amortization of discounts 204,653 269,180 Share–based compensation for services rendered 32,250 1,250 Amortization of prepaid expenses 1,272,000 Changes in assets and liabilities: Account receivable (465,450 ) Accounts payable 32,214 95,496 Accounts payable – related parties 35,254 7,878 Accrued liabilities (693 ) 65,984 Accrued liabilities – related parties 5,913 29,714 Deferred revenue (16,403 ) 53,796 Prepaid expenses and other current assets 13,724 (228,799 ) Net cash (used) in operating activities (1,056,149 ) (1,110,540 ) Cash flows from investing activities: Purchase of video game library (28,792 ) (295,689 ) Cash paid to merger company (60,000 ) Purchase of fixed assets (61,552 ) Deposit on leased facilities (2,078 ) Net cash (used) in investing activities (28,792 ) (419,319 ) Cash flows from financing activities: Proceeds from notes and loans payable 1,192,500 30,000 Proceeds fromconvertible notes payable 921,825 Payments on notes payable (183,500 ) (173,625 ) Proceeds from exercise of warrants 100,000 Proceeds from stock subscription units 2,285,000 Payments for commission due on stock subscription units (163,500 ) Purchase of treasury stock (7,500 ) Net cash provided by financing activities 1,009,000 2,992,200 Cash flows from discontinued operations: Operating activities (51,997 ) Investing activities Financing activities (45,342 ) Net cash (used) in discontinued operations (97,339 ) Net (decrease) increase in cash (75,941 ) 1,365,002 Cash at beginning of period 149,355 61,130 Cash at end of period $ 73,414 $ 1,426,132 Supplemental disclosures and non-cash investing and financing activities - see Note 11. The accompanying notes are an integral part of these consolidated condensed financial statements. 5 Table of Contents Gottaplay Interactive, Inc. and Its Wholly Owned Subsidiaries Consolidated Condensed Statement of Stockholders’ Deficit (Unaudited) Six months ended March 31, 2008 Common Stock Treasury Stock Shares Amount Amount Additional Paid in Capital Additional Paid-In Capital Common Stock Authorized but Unissued Accumulated Deficit Total Stockholders’ Deficit Balance atSeptember 30, 2007 31,319,565 $ 31,319 $ (379 ) $ 230,614 $ 7,502,157 $ 4,300 $ (9,379,806 ) $ (1,611,795 ) Issuance of shares of common stockpreviously authorized but unissued 8,333 8 4,292 (4,300 )) Rescission of cancelled shares of common stock pursuant to settlement agreement 2,000,000 2,000 (2,000 ) Cancellation of shares of common stock (250,000 ) (250 ) 250 Issuance of common stockfor services 80,000 80 32,170 32,250 Issuance of common stock for debt 150,000 150 67,350 67,500 Net loss for the six months ended,March 31, 2008 (1,090,963 ) (1,090,963 ) Balance at March 31, 2008 33,307,898 $ 33,307 $ (379 ) $ 230,614 $ 7,604,219 $ $ (10,470,769 ) $ (2,603,008 ) The accompany notes are an integral part of this consolidated condensed financial statement. 6 Table of Contents Gottaplay Interactive, Inc. and Its Wholly Owned Subsidiaries Notes to Consolidated Condensed Financial Statements (Unaudited) March 31, 2008 Note 1 –
